 SIEMONS MAILING SERVICE81CONCLUSIONS OF LAW1.TechnicolorMotion PictureCorporationis anemployer within themeaning ofSection 2(2) of the Act.2.Local 683 of theInternationalAlliance of TheatricalStage Employees andMoving PictureMachine Operators of the UnitedStates andCanada, AFL-CIO,is a labor organizationwithin themeaning ofSection 2(5) of the Act.3.TechnicolorMotion PictureCorporationis engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.4.TechnicolorMotion Picture Corporationhas not engaged in unfair laborpracticeswithin themeaningof Section8 (a) (1) and(3) of the Act.5.Local 683of the InternationalAlliance of TheatricalStage Employees andMovingPicture Operators of the United States and Canada, AFL-CIO,has notengaged in unfair labor practiceswithinthe meaningof Section 8 (b) (1) (A) and (2)of the Act.[Recommendations omitted from publication.]Siemons Mailing Service,PetitionerandSan Francisco-OaklandMailers UnionNo. 18, ITU, AFL-CIO;Independent Mailers'and Addressers'Union,and Bookbinders&Bindery Women,Local 32-125, I.B. of B.Case No. 2O-RM-260.November 14,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before James S. Jenson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are affirmed.Upon the entire record in this case, the Board finds :1.The Employer is a California corporation engaged in the opera-tion of a mailing service in Oakland, California. In the course of itsoperations it processes, addresses and mails written materials sub-mitted to it by its customers for that purpose.During the year 1957its total revenues were approximately $240,000, of which $77,000 wasreceived in connection with services performed on materials whichwere mailed outside the State of California by the Employer.TheEmployer urges the Board to assert jurisdiction on the theory that itperformed more than $50,000 worth of services on materials whichwere mailed outside the State of California, and therefore its directoutflow satisfies the minimum jurisdictional requirements establishedin theJonesborocase.'On October 2, 1958, the Board publicly announced 2 the adoption ofnew jurisdictional standards, which would be set forth in decisionsrendered in cases issuing thereafter.In this case, the Board sets forththe $50,000 outflow-inflow standard for nonretail enterprises, and the1Jonesboro Grain DryingCooperative,110 NLRB 481.s Press Release(R-576).122 NLRB No. 13.505395-59-vol. 1.22-7 82DECISIONSOF NATIONALLABOR RELATIONS BOARDgeneral considerations which led it to revise its jurisdictional policiesat this time.The Board has revised its jurisdictional policies as a consequenceof the situation to which the Supreme Court referred in its decisioninGuss v. Utah Labor Relations Board.'The Court held therein,that the proviso to Section 10(a) of the Act is the exclusive meanswhereby States may be enabled to act concerning the labor relationsmatters which Congress entrusted to the National Labor RelationsBoard, thus foreclosing State action as to labor disputes over whichthe Board, in the exercise of its discretionary authority declines toassert jurisdiction.The Court then adverted to "a vast no-man's-landsubject to regulation by no agency or court" which might result fromthe lack of State power to act. It noted, however, that its decisionforeclosing State action was compelled by the congressional judgmentin favor of a uniform national labor relations policy as expressed inthe Act and that Congress could change the situation at will, or "theNational Labor Relations Board can greatly reduce the area of theno-man's-land by reasserting its jurisdiction."By this and otherlanguage in its decision, the Court left little doubt that a reexaminationof the Board's jurisdictional policies was in order.Accordingly, theBoard immediately reappraised its existing policy in regard to theassertion of jurisdiction, the available facilities and resources bywhich its responsibilities under the Act could be discharged, and theextent to which its current jurisdictional standards might be deemedto satisfy its obligations as the administrator of the national laborpolicies embodied in the Act.'The Board concluded that a revisionof its jurisdictional standards was in order, but that before it couldhandle the increased caseload to be expected from any significantliberalization of its standards, a larger appropriation was necessary,a conclusion which it communicated to Congress. Congress respondedby voting increased appropriations of which $1,500,000 was appro-priated to enable the Board to extend its jurisdiction into some of theareas falling within the "no-man's-land." 5Thereafter, on July 22,1958, the Board published various proposed changes in its jurisdic-tional standards, and invited comments and briefs from interestedparties.On October 2, 1958, as already indicated, the Board aftergiving due consideration to the comments and briefs received in re-sponse to its July 22 announcement, published revised jurisdictionalstandards, to be applied as of that date to all pending and future cases.The Board has taken this action so that more individuals, labor or-3 353 U.S. 1.4 SeeEdwin D. TVemyss,an individual,d/b/a Coca-Cola Bottling Company of Stockton,110 NLRB 840, 841, where the Board indicatedreadinessto reviewand revise itsjurisdictionalstandards,when changesin circumstancesrequired.5 S. Rept. 1719, 85thCong., 2d sess.,at p. 44; H. (conference)Rept. 1565, 85th Cong.,2d sess. SIEMONS MAILING SERVICE83ganizations and employers may invoke the rights and protectionsafforded by the'statute.The Board is aware that the revised standards do not cover all enter-prises which the broad reach of the Act has reposed within its legaljurisdiction, and that, accordingly, there will remain a "no-man's-land" "subject to regulation by no agency or court." It believes, how-ever, that the jurisdictional line delineated by its new standards willbring within its exercised jurisdiction a significant number of theenterprises previously falling outside that area and that the expectedcaseload resulting from these standards represents the maximum work-load that can be expeditiously and effectively handled by the Boardand its staff within existing budgetary policies and limitations.Tobroaden its exercised jurisdiction still further at this time, would, inthe Board's opinion, produce a caseload of such proportions as seri-ously to lengthen the time for processing cases, thus lessening the effi-cacy of the Board as a forum to which labor disputants may turn foraid in resolving their disputes. In these circumstances, the Board hasexercised its discretionary authority 6 to decline to assert its fullstatutory jurisdiction, by the adoption of the revised jurisdictionalstandards in the belief that such a policy will best effectuate thepolicies of the Act..The Board's decision to continue to utilize jurisdictional standardsto aid it in making determinations as to whether or not to assert juris-diction is dictated by its experience in making such determinationsboth with and without the aid of announced standards.'That experi-ence has demonstrated that anad hocor case-by-case approach inevit-ably leads in practice to the establishment of roughly drawn standardsor tests, simply by virtue of the fact that previous decisions are urgedupon the Board as precedent by parties before the Board, and reliedon by the Board to justify its determinations.Experience has shown,however, that jurisdictional guide lines thus established are extremelytime and energy consuming to apply, and result in confusion and un-certainty as to exactly where the dividing line will be drawn in particu-lar cases, not only for parties appearing before the Board but formembers of its staff as well, with the result that a disproportionateshare of the available resources of the Board is utilized in the investi-gation of jurisdictional questions.The Board's experience under its1950 and 1954 jurisdictional standards demonstrated that the utiliza-tion of jurisdictional standards, if simply drawn and relatively few6 The Supreme Court, although reservingopinion onthe validity of any setof juris-dictional standards has affirmed the existence of the Board's discretionary authority todecline to assert jurisdiction when the policies of the Act would not be effectuated by itsassertion.SeeOffice Employees International Union, Local No. 11 (Oregon Teamsters) V.N.L.R.B.,353 U.S. 313.7For the first 15 years of its existence, the Board determined when not to exercisejurisdiction on a ease-by-case basis.Thereafter, the Board 'utilized varying sets ofjurisdictionalstandards to aid it in making such determinations. 84DECISIONS OF NATIONALLABOR RELATIONS BOARDin number, significantly reduces the amount of time, energy, and fundsexpended by the Board and its staff in the investigation and resolutionof jurisdictional issues, thus enabling the Board to devote a greaterportion of itsresourcesto the processing of substantive problems in agreater number ofcases.The Board believes that, in the present cir-cumstances, its primary function is to extend the national labor policies:embodied in the Act as close to thelegal limitsof its jurisdiction estab-lished by Congressas its resourcespermit.It believes that when, asnow, it is simply not possible for itto exerciseits jurisdiction in everycase, its discretion to decline to assert jurisdictionismorereasonablyexercised by the utilization of the revised jurisdictional standards,rather than by followinga case-by-caseapproach.It believes thatthese standards will reasonablyinsurethat the Board will process allcases involving labor disputes whichexert ortend toexert a pro-nouncedimpact on commerce.Under the new standards, the Board will continue to apply the con-cept that it is the impact on commerce of the totality of an employer'soperations that should determine whether or not the Board will assertjurisdiction over a particular employer.'Accordingly, the Boardwill continue its past practice of totaling the commerce of all of anemployer's plants or locations to determine whether the appropriatejurisdictional standard is met.Pursuant to this principle we shalladhere to our past practice of considering all members of multiem-ployer associations who participate in or are bound by multiemployerbargaining negotiationsas singleemployers for jurisdictionalpurposes.'The Board has determined that it will,as itdid in 1954,10 apply therevised jurisdictional standards to all future andpendingcases.This,of course, applies to pending unfair labor practice cases as well as torepresentation cases.With respect to complaintcasesit is of coursepossible that complaints will issue based upon unfair labor practicesoccurring at a time when the operations of the particular employerinvolved, did not satisfy the then current 1954 jurisdictional standards.However, the Board does not believe that the mere fact that arespondent had reason to believe by virtue of the Board's announcedjurisdictional policies that the Board would notassertjurisdictionover it, gave'it any legal, moral, or equitable right to violate the provi-sions of the Act." This is especially true since the issuance of theSeeThe T. H. Rogers Lumber Company, Inc.,117 NLRB 1732.SeeInsulation Contractors of Southern California,Inc., etc.,110 NLRB 638.10SeeCoca-Cola Bottling Company of Stockton,supra.u To the extent that our decision herein may be deemed to be inconsistent with theBoard's decision inAlmeida Bus Service and Almeida Bus Lines,Inc.,99 NLRB 498, itishereby overruled.To the extent that our decision herein may be deemed to conflictwith the decision of the Ninth Circuit Court of Appeals inN.L.R.B. v. Guy F. AtkinsonCo., etc.,195 F. 2d 141, we note our disagreement and we respectfully decline to followits dictates. SIEMONSMAILING SERVICE85Gussdecision, which eliminated all possible basis for believing that insuch circumstances the provisions of the Act did not apply, or thatState law could or would apply to its conduct. In the final analysiswhat is conclusive with us is the fact that any other policy would bene-fit the party whose actions transgressed the provisions of the Act at theexpense of the victim of such actions and of public policy. In pur-.suing this policy we shall not, however, reopen any complaint case inwhich the Board has dismissed a complaint on jurisdictional grounds.Turning now to consideration of the effect of the Employer's opera-tions on commerce in the light of the revised standards.The Em-ployer is a nonretail enterprise, and furnishes services valued inexcess of $50,000 to firms whose operations satisfy the Board's revisedjurisdictional standards.More than $50,000 of its 'services are per-formed on goods which the Employer shipped out of State on behalfof its customers.Whether such services are regarded as direct outflowas the Employer contends, or as indirect outflow, is not here deter-minative.For the Board has concluded that it will best effectuate thepolicies of the Act if jurisdiction is asserted over all nonretail enter-prises which have anoutflow or inflow across State lines of at least$50,000, whether such outflow or inflow be regarded as direct or in-direct.For the purposes of applying this standard,direct outflowre-fers to goods shipped or services furnished by the employer outside theState.Indirect outflowrefers to sales of goods or services to usersmeeting any of the Board's jurisdictional standards except the indirectoutflow or indirect inflow standard.12Direct inflowrefers to goodsor services furnished directly to the employer from outside the Statein which the employer is located.Indirect inflowrefers to the pur-chase of goods or services which originated outside the employer'sState but which he purchased from a seller within the State whoreceived such goods or services from outside the State. In applyingthis standard, the Boardr will adhere to its past practice of addingdirect and indirect outflow, or direct and indirect inflow. It willnotadd outflow and inflow.The $50,000 outflow-inflow standard as described above representsa telescoping of the multiple and varied outflow-inflow standardsapplied to nonretail enterprises in the past.The Board has concludedthat such telescoping is advisable for two basic reasons : (1) A labor'The furnishing of goods or services to individual units of retail enterprises will con-stitute indirect outflow only where the particular unit of the retail enterprise,itselfsatisfies the new jurisdictional standard for retail enterprises.This is a continuation ofour past practice enunciated inNew Jersey Poultry&Egg Cooperative Association, Inc.,114 NLRB 536.We will also continue our past practice of treating sales of goods or services to enter-prises or organizations which are themselves exempted from the Board's jurisdiction asindirect outflow,where such enterprises'or organizations'operations are of the magnitudenecessary for assertion of jurisdiction over comparable nonexempt organizations.See, forexample,G.C.McBride Company,110 NLRB 1255;Madison County Construction Co.,115 NLRB 701;J. Tom MooreSons, Inc.,119 NLRB 1663. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute obstructs commerce to the same extent whether the movementof goods which is obstructed is to or from an employer's operations;and (2)the Act accords the same importance and applies equallyto operations which affect commerce and those which are directlyengaged in commerce across State lines.The Board believes that thesingle test it has adopted will more nearly conform its jurisdictionalpolicy to the basic policy expressed in the Act,and will be substantiallysimpler to administer than were the former multiple outflow-inflowtests, thus materially reducing the proportion of time, money, andenergy expended by the Board and its staff in the investigation ofjurisdictional questions.Accordingly,as the Employer furnishes services valued in excessof $50,000 annually to enterprises which satisfy the Board's juris-dictional standards,the Board finds that it will effectuate the policiesof the Act to assert jurisdiction herein.2.The labor organizations named herein claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer,within Section 9(c) (1)and Section 2(6) and(7) of the Act.4.The Employer and the Independent Mailers' and Addressers'Union contend that a plantwide unit is appropriate.The San Fran-cisco-Oakland Mailers Union No. 18,ITU, AFL-CIO, and the Book-binders & BinderyWomen,Local 32-125, I.B. of B., would apparentlydivide the plant into two units,one for mailing functions and one forassembly functions to be represented by each of them respectively.All employees workin one large room, except that there is a smalloffice in which one girl, the president,and his son work. All employeeshave the same job benefits.The work is simple and skill in it is readilyacquired.There are no job classifications as such.The Employerfrequently interchanges employees on the various types of machines.On this record we find that an all-employee unit is appropriate.13Accordingly we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All production and maintenance employees of the Employer at itsOakland,California, letter and mailing shop, including office clericalemployees,truckdrivers,shipping and receiving clerks, and seasonalemployees,but excluding salesmen, guards,and supervisors as definedin the Act.5.The Employer's business is seasonal,with peak seasons occurringmonthly, at which time it regularly rehires employees who haveworked in earlier peak periods. In accord with the Board's usualpractice with respect to seasonal industries,we shall direct that the21 SeeLawton V. Crocker&Henry F. Crocker d/b/a TheNationalSurvey,106 NLRB 97. SIEMONS MAILING SERVICE87election be held at or about the time of the next employment peak, ona date to be determined by the Regional Director, among the em-ployees in the appropriate unit who are employed during the payrollperiod immediately preceding the date of issuance of notice of electionby the Regional Director.[Text of Direction of Election omitted from publication.]MEMBER JENKINS, concurring specially :I concur in the result.Nevertheless, I must note again my disagree-ment with the use of mechanical monetary standards as a substitutefor judicial discretion in meeting the problem of enforcing the Actwithin the language and scope of the Act. The line of demarcationbetween. Federal and State power rests with Congress. In theGusscase 14 the Supreme Court said"Congress is free to change the situa-tion at will . . . .The National Labor Relations Board can greatlyreduce the area of the no-man's landby re-asserting its jurisdic-tion...."[Emphasis supplied.] In my opinion the Board, pendingsuch action as the Congress may in the future decide to take, should re-assert itsjurisdiction as the Supreme Court suggested, and, withinthe limitations imposed by time and space, budgetary considerations,limited personnel, and the facilities Congress has seen fit to provide,endeavorto apply its powerin those caseswhere, in theexercise ofsound judicial discretion, it appears the policies of the Act will bemost effectively implemented. The use of mechanical monetary stand-ards such. as inflow and outflow in terms of dollars becomes absurdwhen a comparison is made of the size of States, their location in rela-tion to each other, their state of industrial development, the organizedor unorganized position of the workers therein, the vulnerability ofindustriestherein to "secondary boycotts," the opportunities of em-ployees discharged in violation of law to find other employment be-.cause ofthe prevailing community or sectional attitude toward collec-tive bargaining,etc.In short, the Board should use its expertise tomost effectively utilize its power so as to make the Act a vital and liv-ing force in the economic life of the Nation, rather than succumb tomechanical rules of thumb.Further, all citizens are required to obey the law whether enforcedagainst them or not.The very existence of the power to enforce inthe Board, would, if mechanical standards had not been approved,act as somedeterrent to those otherwise disposed to disobey the law,becausethey would not know when the Board might be inclined tomove against them.14P. S.Gossd/b/a Photo Sound Products v. Utah Labor Relations Board,353 U.S. 1,77. S..Ct. 598 at p. 603.. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile it wouldseem to me to have been much wiser for Congress tohave limited the Board's jurisdiction,leaving much to the States, thatis the province of Congress and not the Board.Since Congress, as itsactions have been interpretedby theSupreme Court, did not see fitto do so, it seems to me incumbent upon the Board to "reassert itsjurisdiction"as the Supreme Court suggested,but that it should doso in a more realistic way.Since I would have asserted jurisdiction over this enterprise in anyevent,,I concur in the result.Carolina Supplies and Cement Co.andGeneral Drivers, Ware-housemen and Helpers,Local Union No.509, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.Case No. 11-RC-1147. Novem-ber 14, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before John M. Dyer, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is a South Carolina corporationengaged in thebusiness of selling building supplies at retail in Charleston, SouthCarolina.During the 1957 calendar year the Employer's grossvolume of business was approximately $635,000.All sales were madewithin the State of South Carolina. Its purchasesfor the sameperiod amounted to approximately $523,000 of which $336,000 werereceived from points outside the State of South Carolina.TheEmployer contends that the Board should not take jurisdiction lie-cause its operations do not satisfy the jurisdictionalstandards forretail enterprises applied by the Board since 1954.1Ever since the enactment of the National Labor Relations Act in1935 the Board has consistently held to the position that it bettereffectuates the policies of the Act and promotes the prompthandlingof cases not to exercise its jurisdiction to the fullestpossible extentunder the authority delegated to it by Congress.For the first15 years the Board exercised its discretion in thisarea on a case-by-case basis.In 1950 the Board first adoptedcertain jurisdictionalstandards designed to aid it in determining where to draw the divid-ing line betweenexercised and unexercisedjurisdiction.In 1954 the1Hogueand Knott Supermarkets,110 NLRB 548;The T.H.RogersLumber Company,117 NLRB 1782.122 NLRB No. 17.